Exhibit 10.37

CERTIFICATE
OF LIMITED PARTNERSHIP
OF
VILLAGE LAKE APARTMENTS LIMITED PARTNERSHIP

 

The undersigned, being desirous of forming a limited partnership pursuant to the
laws of the State of Maryland, does hereby certify as follows:

ARTICLE I


The name of the limited partnership is VILLAGE LAKE APARTMENTS LIMITED
PARTNERSHIP (the "Partnership").

ARTICLE II


The character of the business to be conducted by the Partnership is to acquire
land in the St. Charles Communities, Charles County, Maryland (the "Land"); to
construct on the Land a residential apartment project proposed to be comprised
of dwelling units and related facilities and services (the "Project"); to obtain
financing for the purchase of the Land and construction of the Project; to hold,
own and mortgage the Land, the Project and the improvements thereon; and to
manage, operate, lease, alter and improve the Land, the Project and the
improvements thereon.

ARTICLE III


The location of the principal place of business of the Partnership is at 222
Smallwood Village Center, St. Charles, Maryland 20602, Kimberly H. Carroll,
whose address is 222 Smallwood Village Center, St. Charles, Maryland 20602,
shall be the resident agent for service of process on the Partnership.

ARTICLE IV


The name and place of residence of the General Partner are Interstate Business
Corporation, 222 Smallwood Village Center, St. Charles, Maryland 20602,

ARTICLE V


The term of the Partnership shall commence on the date of the filing of this
Certificate of Limited Partnership and shall continue until December 31, 2032
unless sooner terminated upon the occurrence of one or more of the following
events:

(a) The death, dissolution, retirement, insanity or bankruptcy of the General
Partner and the failure of the Limited Partner within ninety (90) days after
such event to elect in writing to continue the business of the Partnership, and
if there is no General Partner, to designate one or more persons to be a
substitute General Partner or General Partners.

(b) Consent to such termination by the General Partner and the Limited Partner.

(c) The sale or taking in condemnation or by eminent domain of all or
substantially all of the Project.

(d) Any event which, as a matter of law, would result in the dissolution and
termination of the Partnership.

(e) December 31, 2032.

ARTICLE VI


Upon the death, dissolution, retirement, insanity or bankruptcy of the General
Partner, the Partnership shall be dissolved and terminated unless within 90 days
after such event the Limited Partner shall elect to continue the business of the
Partnership and designate one or more persons to be a substitute General Partner
or General Partners.

ARTICLE VII




The Partnership is authorized to execute a Note and Mortgage in order to secure
a loan to be insured by the Secretary of Housing and Urban Development and to
execute a Regulatory Agreement and other documents required by the Secretary in
connection with such loan. Any incoming partner shall as a condition of
receiving an interest in the Partnership property agree to be bound by the Note,
Mortgage and Regulatory Agreement and other documents required in connection
with the FHA-insured loan to the same extent and on the same terms as the other
Partners. Upon any dissolution, no title or right to possession and control of
the Project, and no right to collect the rents therefrom shall pass to any
person who is not bound by the Regulatory Agreement in a manner satisfactory to
the Secretary.

IN WITNESS WHEREOF, the undersigned has duly made, sworn to, signed, executed
and acknowledged this Certificate of Limited Partnership this17th day of May,
1991.

 



WITNESS


/s/ D. Dennis O'Connor


GENERAL PARTNER

:

INTERSTATE BUSINESS CORPORATION,
a Delaware limited partnership
By: /s/ Charles E. Stuart
Name: Charles E. Stuart
Title: Senior Vice President

 

COUNTY OF CHARLES)
STATE OF MARYLAND)


I hereby certify that on this 17th day of May, 1991, before the subscriber, a
Notary Public in and for the State and County aforesaid personally appeared
Charles E. Stuart, Senior Vice President of Interstate Business Corporation, and
on behalf of said corporation did acknowledge the foregoing instrument to be the
act and deed of Interstate Business Corporation.

 

 



/s/ Martha Haupt
Notary Public



My Commission Expires:
2/1/93